DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment filed 6/24/2022 is acknowledged.  Claims 1, 3, 4, 5, 7, 8, 9, 10, 15, 16, 19 have been amended.  Claims 14, 20-24 have been canceled. Claims 1-13, 15-19 are pending.  All of the amendment and arguments have been thoroughly reviewed and considered.   Applicant’s amendments and arguments were found persuasive to obviate the rejection of the prior Office action.
An examiner’s amendment and reasons for allowance appears below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeanne Brashear on September 7, 2022.
The application has been amended as follows: 

(a)	In the claim 4, in line 4, the limitation “SEQ ID NOs” in front of “3” was deleted and replaced with ---SEQ ID NOS:---.    In the same line the limitations SEQ ID NOs:” in front of “9” and “15” was deleted and replaced with ---SEQ ID NOS: ---.
(b)	In the claim 15, the limitation “optionally” in line 3 was deleted.
(c)	In the claim 16, the limitation “optionally further comprising” was deleted and replaced with ---and---.
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: Applicant ‘s amendment and arguments were found persuasive to obviate the rejections of the prior Office action.  The examiner agrees with Applicant’s arguments that the combination of the cited prior art does not teach the combination of components in a kit.
	Prior art currently made of record, Yan et al (Chemical Communications, 50: 7147-7149, 2014), teach a method of  detecting a pathogen polynucleotide by a ligation reaction using rolling circle amplification reaction, wherein said reaction comprises a padlock probe and ligase in a reaction mixture comprising various concentrations of templates in a buffer comprising  Tris-Cl, MgCl2, ammonium sulfate, ATP and DTT at an incubation for a period of time of 37 degrees Celsius (see supplemental data). No motivation could be found in Yan or the prior art for including methanol in the buffer as instantly claim for detection of a pathogen polynucleotide and for use in method as disclosed in the specification.  Accordingly, the instant invention is deemed novel.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637